Title: To Alexander Hamilton from John B. Church, 13 July 1797
From: Church, John B.
To: Hamilton, Alexander


New York July 13: 1797
My dear Sir
I wrote you a few Lines hastily Yesterday at the Post Office just as the Post was setting out I am this Instant Return’d from your House, Eliza is well she Put into my Hand the Newspaper with James Thomsonn Callender’s Letter to you, but it makes not the least Impression on her, only that she considers the whole Knot of those opposed to you to be ⟨Scoundrels⟩, the Postman brought to your House whilst I was there a Letter which as I saw was from Mr Wolcott, I took, the Liberty to open, it contained the inclos’d Certificate, he mentions his Intention of setting out for New York this Day, but I suppose you saw him last Night, and that he will therefore postpone his Journey. Francis has been with me this Morning he pretends that he has Papers in the Hands of his Brother at Philadelphia which will be useful to you, and as he was very desirous to see you at Phila. I thought it was best to suffer him to set out, I imagine he will be with you before you Receive this Letter, he told me that Giles, Maddison and Finlay had frequent Meetings at his Brothers House and that they used a variety of Perswasions to prevail on him to accuse you of being concern’d with Reynolds in Speculation of Certificates altho he repeatedly assur’d them that it was not true, yet they were dispos’d to go every Length for the Purpose of injuring your Character. I suppose Munroe will be at Philadelphia tomorrow, and I think from what I observed Yesterday that he is inclin’d to be very generous and that he is much embarrass’d how to get out of the Scrape in which he has involv’d himself, I told him that Muhlenberg & Venable had both written to you but I did not communicate any part of the Contents of their Letters. I Receiv’d a Letter Yesterday from Mr Cox coverg a Copy of a Deed from Westcott to him for 73 Patents of Land of which 17 & ½ Tracts are my Property to be drawn by Lot which he says cannot be done untill some Gentlemen to whom they have sold a Part of the Lands (who are now absent from Philadelphia) Return there and offering to execute a Deed for my undivided Interest, but I wish if possible to have the Patents out of his Hands. My Angelica is not very well—she complains that her Throat is a little sore, I hope it will not be of long Duration. I think from the present Appearances you will not be long detain’d at Philadelphia, but be able to Return on Sunday or Monday. Adieu I am ever sincerely
Yours
J B Church
